                             Case 20-03016 Document 79-11 Filed in TXSB on 09/30/20 Page 1 of 2

                                                                                                     Setul G. Patel, MD, MBA
                                                                                                        Chief Executive Officer
                                                                                                  spatel@neiqhborshealth.com
                                                                                                         Phone: 713.436.5200

                               neighr)ors                                                                   Fax: 713.436.5210


                               HEALTH

                                                                      December 20, 2017

Dear Neighbors-

I would like to start this communication with a sincere thank you to every person involved in the Neighbors
enterprise-this has been a year of change for our Company. Your continued dedication and relentless
efforts toward quality care and compassion are unrivaled in Healthcare. As a service industry, our people are
the ones that truly make us successful. For those that know me well, the efforts of the last ten years have
been one of truly transforming how healthcare is delivered-to bring our collective expertise to our
communities and make that expertise more accessible.

As we bring in the new year, we do so with a positive outlook incorporating many needed changes to adapt
to the new healthcare marketplace. Our remaining centers will continue to operate as they have-all of you
do a tremendous job on this front, and one thing is for certain-the demand for our services in the remaining
markets we serve remains strong. The continued transition of our Company will be good for our employees,
our physicians, and our patients. Ownership and management changes will continue to evolve and
operational improvement will be implemented to strengthen our future outlook. Communication on the
details will be forthcoming from our restructuring team.

My tenure as the CEO has been a humbling and character building experience. As a first generation American,
my personal journey has been one of both luck and opportunity. I was fortunate to meet my original partners
and early employees after moving to Houston. We have many day-one employees still with us, and we have
added a workforce that supersedes every healthcare system I have ever been affiliated with. Our mission
continues, and our new vision will be set as the momentum of frontline healthcare delivery is our journey to
still choose.

As we continue with the restructuring phase of the Company, the Company no longer needs a Chief Executive
Officer at the present time. This interim step in determining our future is one that I still will be involved in,
but not as the CEO. My term in that capacity will expire on December 31, 2017-As a member of the Board
and cofounder of the Company, I intend to stay involved in shaping our outlook, and ensure we have the best
possible outcome for everybody. I am proud and honored to have been at the helm of Neighbors for so long,
and I am truly grateful for the many lifelong friendships and relationships that will always be with me.

What we have at Neighbors is truly special, and even through challenges, we still see this spirit come through
from every aspect and angle. Our journey over the last decade includes a company culture that all of you
have built with the original vision of our company-this is something for which we will always be proud.
Thank you all for your continued support-the vision is still very much alive, and we will persevere through
this interim process to soar once again.

Sincerely,
        -····--)

\. l/'·,.'><......
 .... ____.
 ~
            /

                     ~---"



Setul G. Patel, MD, MBA
Chief Executive Officer




                                                      EXHIBIT 10
         Case 20-03016 Document 79-11 Filed in TXSB on 09/30/20 Page 2 of 2



             neighbors
             HEALTH




                                                           December 20 1 2017



Dear Neighbors - -

As the year comes to a close, it is natural for us to look back on our past choices and make resolutions
and set goals for the coming year. Difficult decisions needed to be made this year to stabilize our Company
to achieve future success. We appreciate your loyalty and standing with Neighbors through this transition.

As the new year begins, we will continue to evaluate opportunities to strengthen our Company. On this
point, we would also like to clarify the status of our centers.

Each of the centers listed below are open for business.

           Amarillo                            Kingwood                           Paris
           Baytown                             Lubbock                            Pasadena
           Beaumont                            McAllen                            Pearland
           Bellaire                            Midland                            Port Arthur
           Brownsville                         Mueller                            Porter
           Crosby                              Odessa                             Texarkana
           Eastside (Edgemere)                 Orange                             Yorktown (Copperfield)
           Harlingen

There is NO intention to close any of these centers/

We would also like to thank Dr. Setul Patel for his years of dedication 1 service, and leadership as
Neighbors' Chief Executive Officer and President. Dr. Patel's term in these positions expires on December
31, 2017. As we determine the next stage for our Company, we do not believe a CEO is necessary at this
time. Many of Dr. Patel's CEO responsibilities will be handled by our senior management team, including
our Chief Restructuring Officer. Dr. Patel will continue his involvement with Neighbors as a member of the
Board of Directors working with our other Board Members to set the course for the future.

Happy Holidays and Happy New Yearll


Senior Management Team:




Chad Shandler, CPA                    Tensie Axton, CPA                          Thomas Gruenert, JD
Chief Restructuring Officer           Chief Financial Officer                    General Counsel




  .' f
Lauren Cotton, MS, RN, CEN            Maureen Fuhrmann, MHA, BSN, RN              Andy Chen, MD
Chief Nursing Officer                 Chief Business Development Officer          Executive Medical Director




                                            EXHIBIT 10
